Citation Nr: 1536023	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  11-30 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from September 1983 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

In June 2015, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

At the hearing, the Veteran submitted additional medical evidence with a waiver of initial RO jurisdiction.  


FINDINGS OF FACT

1.  In June 2008, the RO denied service connection for tinnitus; the Veteran did not appeal.

2.  The evidence received since the June 2008 rating decision is not cumulative or redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for tinnitus, and raises a reasonable possibility of so substantiating the claim.

3.  In June 2008, the RO denied service connection for sleep apnea; the Veteran did not appeal.

4.  The evidence received since the June 2008 rating decision is not cumulative or redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for sleep apnea, and raises a reasonable possibility of so substantiating the claim.

5.  Sleep apnea began in service.

6.  Tinnitus is related to service.


CONCLUSIONS OF LAW

1.  The June 2008 rating decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.160(d), 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  Sleep apnea was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Because the Board has determined that new and material evidence has been submitted to reopen the claim of entitlement to tinnitus and sleep apnea, and that service connection is warranted for both tinnitus and sleep apnea, no further discussion of the VCAA is necessary at this time.

Pertinent laws and regulations

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Tinnitus 

New and Material Evidence 

As noted, service connection for tinnitus and sleep apnea was denied in a June 2008 rating decision.  The RO noted that the examiner who provided the VA examination did not attribute the reported tinnitus to military acoustic trauma.  The RO concluded that tinnitus was denied since this condition neither occurred in nor was caused by service.  

At the time of the June 2008 rating decision, the record contained the Veteran's service treatment records.  They were negative for any complaint or diagnosis of tinnitus.  Also, at the time of the June 2008 decision, the record also contained the report of a March 2008 VA examination.  The Veteran reported high-pitched ringing tinnitus occurring in response to loud noise.  The examiner noted that the Veteran had recurrent (intermittent) tinnitus.  The Veteran was unsure when it began.  The examiner found that the Veteran's tinnitus was not the result of acoustic trauma incurred during military service.  She explained that the tinnitus described by the Veteran was not felt to be clinically significant and was a normal physiological response to loud noise. 

As the Veteran did not appeal the June 2008 determination denying service connection for tinnitus and as new and material evidence was not submitted within one year of the decision, the decision is final.  Evidence added to the record since the June 2008 rating decision includes a March 2010 statement where the Veteran explained that there is no treatment for tinnitus during service because he was never asked about ringing in his ears.  During the June 2015 hearing, the Veteran testified that he worked as an engineer during service which required him to work on diesel and on gas turbine engines which were very loud.  He testified that he has had continuous tinnitus symptoms since the military.

Upon review of the record, the Board notes that the basis for the RO's previous final denial of service connection for tinnitus was that this condition neither occurred in nor was caused by service.  The Veteran has since explained that tinnitus symptoms began during service and continued to the present.  The record did not previously include evidence indicating the Veteran experienced tinnitus symptoms in service which continued thereafter.  For the sole purpose of establishing whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claims for service connection.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This new evidence relates to a fact or facts necessary to substantiate the Veteran's service-connection claim for tinnitus, and presents a reasonable possibility of substantiating it.  See 38 C.F.R. § 3.156 (2014).  Accordingly, the Board finds that there is sufficient new and material evidence to reopen the Veteran's claim.

On the merits

Moreover, the Board has concluded that service connection for tinnitus is warranted.  In this regard, the Board observes that tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane").  Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  YT v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  59 Fed. Reg. 17,297 (April 12, 1994). 

The Board observes that in Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the United States Court of Appeals for Veterans Claims (Court) specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

Service records disclose that the Veteran served in the military for about 24 years.  He has credibly testified that he worked as an engineer during service which required him to work on diesel and on gas turbine engines which were very loud.  Accordingly, the Board accepts that the Veteran was subjected to acoustic trauma during service.  Available service treatment records do not include any clinical treatment reports indicating complaints of tinnitus.  However, as noted, tinnitus is a condition which is capable of lay observation.  Charles. The Board acknowledges that the March 2008 VA examiner concluded that his tinnitus was not felt to be clinically significant and was a normal physiological response to loud noise.  The Veteran has since testified that the tinnitus interferes with his sleep and is constant.  He explained that he has had tinnitus since his military service.  

In light of the competent, credible and probative evidence showing current tinnitus and acoustic trauma as well as tinnitus in service, and continuity of symptomatology thereafter, the Board finds that there is at least an approximate balance of positive and negative evidence.  Therefore, having resolved doubt in favor of the Veteran, service connection for tinnitus is granted.

Sleep Apnea

New and Material Evidence

As noted, service connection for sleep apnea was denied in a June 2008 rating decision.  The RO found that although the Veteran had mild to moderate obstructive sleep apnea, sleep apnea did not occur in nor was caused by service.  The Board's inquiry will be directed to the question of whether any additionally submitted [i.e. after June 2008] evidence bears directly and substantially upon these matters.

At the time of the June 2008 rating decision, the record contained the Veteran's service treatment records.  They were negative for any complaint or diagnosis of sleep apnea.  As the Veteran did not file an appeal or new and material evidence within one year of the rating decision, the decision denying service connection for sleep apnea is final.  The Board acknowledges that a service treatment record was submitted by the Veteran following the Board hearing.  Since this record (results of an ECG) was already of record at the time of the 2008 rating decision, 38 C.F.R. § 3.156(c) does not apply.  The claim will continue to be characterized as whether new and material evidence has been provided to reopen the claim.  

Since June 2008, the Veteran has submitted a positive opinion by Dr. D and Dr. S.  They opined that in light of significance of his apnea and the prior history, and of the temporal proximity of his diagnosis of sleep apnea (only nine months) with pre-existing history, it is highly likely that his sleep apnea existed prior to his discharge.  The language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010).  In this connection, the Board finds that this evidence constitutes new and material evidence.  

For the sole purpose of establishing whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claims for service connection.  See Justus, supra.  This new evidence relates to a fact or facts necessary to substantiate the Veteran's service-connection claim for sleep apnea, and presents a reasonable possibility of substantiating it.  See 38 C.F.R. § 3.156 (2015).  Accordingly, the Board finds that there is sufficient new and material evidence to reopen the Veteran's claim.


On the merits

The Board also finds that service connection is warranted for the Veteran's sleep apnea.  Although the Veteran's service treatment records do not include a diagnosis or treatment for sleep apnea, the Veteran's aunt and his wife have provided consistent lay statements explaining observations that the Veteran would gag, toss, turn, snore loudly, wake-up short of breath and stop breathing during his sleep.  In a March 2010 statement, the Veteran explained that he did attempt to receive treatment for sleep apnea during his service in Japan.  He was told that there were no proper facilities for treatment for sleep apnea and that he should seek treatment upon his return to the United States.  

Following service, the Veteran was afforded a VA examination in March 2008.  Although the VA examiner found no sleep apnea diagnosis, the examiner noted that a sleep study had been suggested but had not been completed yet.  At the time of the examination, the Veteran noted that his wife reported that he snores, gags and occasionally stops breathing during his sleep.  The record shows a diagnosis of sleep apnea in June 2008 that was adequately treated with CPAP.  

In terms of a relationship between his symptoms in service and his current diagnosis, the Veteran submitted an April 2010 opinion.  Dr. D. and Dr. S. noted that the Veteran had been treated at the Sleep Disorders Center in West Florida Hospital in February 2011.  He was diagnosed with moderate to severe Obstructive sleep apnea for which he was prescribed nasal CPAP.  They noted that the Veteran had been diagnosed with sleep apnea in May 2008.  They also acknowledged his wife's statements regarding outward signs of sleep apnea which included loud snoring and witnessing apnea.  They concluded that in light of the significance of his apnea, prior history, temporal proximity of his diagnosis of sleep apnea (only nine month) with pre-existing history, it was highly likely that his sleep apnea existed prior to his discharge.  

In sum, the competent, credible and probative evidence of record shows a current diagnosis, credible statements regarding symptoms of sleep apnea during service and an adequate medical opinion linking the Veterans current diagnosis to service.

Resolving all doubt in the Veteran's favor, the evidence of records show that the Veteran's sleep apnea was incurred during a period of active service.  As such, entitlement to service connection for sleep apnea is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


ORDER

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for tinnitus is granted.

Service connection for tinnitus is granted.

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for sleep apnea is granted.

Service connection for sleep apnea is granted.




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


